DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 of US Application No. 17/320,566, filed on 14 May 2021, are currently pending and have been examined. Applicant amended claim 13 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statement filed on 06 January 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011). 

The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim includes transitory signals.  In this regard, the claim recites “a computer-readable storage medium”, which may be interpreted to include transitory signals.  The specification, at ¶ [00133], discloses several examples of storage medium but does not explicitly disavow transitory signals as a storage medium.  Therefore, claim 13, given its broadest reasonable interpretation, is directed to a signal. Therefore, claim 13 is directed to non-statutory subject matter. 
	
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “fitting a target curve according to a motion trajectory of an image module relative to a target label when the robot rotates”, “determining a coordinate offset of the image module relative to a body of the robot according to coordinates of a center and a radius of the target curve and determining a relative distance between the image module and the target label according to the image module”, and “determining the pose information of the robot according to the coordinate offset and the relative distance”.  Independent claims 7 and 13 recite substantially similar limitations. A person using pen and paper can plot the motion trajectory data points and fit a curve to the data points. Further, curve fitting is application of a mathematical concept. The various determining steps may be performed/calculated mentally or with the aid of pen and paper. Therefore, these limitations are abstract ideas and claims 1, 7, and 13 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 7, and 13 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 does not recite any additional elements. Claim 7 recites the additional elements “at least one processor; and a storage apparatus, which is configured to store at least one program; wherein when executed by the at least one processor, the at least one program is configured to cause the at least one processor to implement the following steps” and claim 13 recites “computer-readable storage medium, having a computer program stored thereon, wherein when executed by a processor, the computer program is configured to cause the processor to implement the following steps”. The processor and storage of claims 7 and 13 are recited at a high level of generality and merely represent a generic computer. The processor and storage are used as a tool to perform the identified abstract ideas. Therefore, claims 1, 7, and 13 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “fitting an initial curve according to the coordinates of the at least three first nodes” and “correcting the initial curve according to the coordinates of the second node and an error threshold to obtain a corrected curve” and “in response to detecting that an intra-class distance of the corrected curve is less than a distance threshold, using the corrected curve as the target curve”, which may be performed mentally or with the aid of pen and paper. These limitations also include performing a mathematical concept, i.e., curve fitting. Claim 2 also recites the additional elements “acquiring coordinates of at least three first nodes of the image module when the robot rotates” and “acquiring coordinates of a second node of the image module when the robot rotates”. Data gathering is insignificant extra-solution activity, which does not integrate the additional elements into a practical application of that exception. The claims do not indicate how the coordinates are acquired. The specification does not disclose how the coordinates are acquired. Given a broadest reasonable interpretation, acquiring coordinates could embody receiving the coordinate data from another computing device, i.e., processor to processor data transfer. Alternatively, acquiring coordinates could embody using a sensor, such as a GPS sensor, attached to the image module to collect position data. Both examples still represent data gathering. Therefore, these additional elements do not integrate the additional elements into a practical application of that exception. Finally, performing generic computing functions, such as receiving data, and appending well-understood, routine and conventional activities previously known to the industry are not enough to amount to significantly more than the judicial exception. Receiving data via data transfer from one processor to another processor is simply receiving data, i.e., a generic computing function. Acquiring movement data from a sensor, such as a GPS sensor, is well-understood, routine and conventional activity previously known in the industry. Therefore, these additional elements, given their broadest reasonable interpretation, do not amount to significantly more than the abstract ideas. 

Claim 3 recites “calculating an error between the coordinates of the second node and the initial curve; and in response to the error between the coordinates of the second node and the initial curve being less than the error threshold, fitting the coordinates of the second node and the initial curve to obtain the corrected curve”, which may be performed mentally or with the aid of pen and paper. These limitations also include performing a mathematical concept, i.e., curve fitting. The claim does not recite any new additional elements. Therefore, claim 3 does not include any additional elements that integrate the additional elements into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “determining the coordinates of the center and the radius of the target curve; and determining the coordinate offset of the image module relative to the body of the robot according to the coordinates of the center and the radius”, which may be performed mentally or with the aid of pen and paper. These limitations also include performing a mathematical concept, i.e., calculating coordinates and coordinate offset. The claim does not recite any new additional elements. Therefore, claim 4 does not include any additional elements that integrate the additional elements into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 5 recites “determining the relative distance between the image module and the target label according to the target label photographed by the image module”, which may be performed mentally or with the aid of pen and paper. This limitations also include performing a mathematical concept, i.e., calculating relative distance. Claim 5 also recites the additional element “fixing the target label carrying position information above a motion region of the robot”. Data gathering is insignificant extra-solution activity, which does not integrate the additional elements into a practical application of that exception. Fixing the target label to be used for being photographed is data gathering. Therefore, this additional element does not integrate the additional elements into a practical application of that exception. Further, fixing a target label above a motion region of the robot is well-understood, routine and conventional activities previously known to the industry. Abari et al. (US 2019/0204425 A1), for example, discloses mounting calibration targets 10 at different heights and orientations within a space (See Figs. 1, 2 and ¶ [0036]). Therefore, claim 5 does not recite any additional elements that amount to significantly more than the judicial exception.

Claim 6 recites “determining current global coordinates of the image module according to current global coordinates of the target label and the relative distance; and determining the pose information of the robot according to the current global coordinates of the image module and the coordinate offset”, which may be performed mentally or with the aid of pen and paper. These limitations also include performing a mathematical concept, i.e., calculating coordinates and coordinate offset. The claim does not recite any new additional elements. Therefore, claim 6 does not include any additional elements that integrate the additional elements into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 8 and 14 recite substantially similar limitations as claim 2 and are rejected for the same reasons as claim 2. 

Claims 9 and 15 recite substantially similar limitations as claim 3 and are rejected for the same reasons as claim 3.
Claims 10 and 16 recite substantially similar limitations as claim 4 and are rejected for the same reasons as claim 4.

Claims 11 and 17 recite substantially similar limitations as claim 5 and are rejected for the same reasons as claim 5.

Claims 12 and 18 recite substantially similar limitations as claim 5 and are rejected for the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (CN 109829953 A);
Wallack et al. (US 2011/0280472 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON L TROOST/Primary Examiner, Art Unit 3666